Citation Nr: 1624135	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected residuals, back surgeries, with scar and degenerative disc disease (DDD), prior to November 23, 2011, and in excess of 40 percent thereafter. 

2. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 23, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a low back disability and assigned the same an initial 10 percent rating, effective June 13, 2005.  By an April 2014 rating decision, the RO assigned the Veteran a 40 percent rating for his low back disability, effective November 23, 2011.

As the 10 and 40 percent ratings are less than the maximum available ratings, and there remains periods of time during which the 40 percent rating was in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file. 

The Board, in October 2011, found that the record reasonably raised the question of whether the Veteran was unemployable due to his service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to a TDIU rating is part and parcel of an increased rating claim pursuant to a review of the record shows that the Veteran may be unemployable due to his service-connected disorders).  The Board referred the issue of entitlement to a TDIU and remanded the issue of entitlement to an initial increased rating for his service-connected low back disability to the Agency of Original Jurisdiction (AOJ).  By an April 2014 rating decision, the AOJ granted a TDIU, effective November 23, 2011.  The file has now been returned to the Board for further consideration.  The issue on the title page herein is captured to reflect the time during the appellate period during which a TDIU was not in effect and was raised by the evidence of record pursuant to Rice. 

The issue of entitlement to a TDIU prior to November 23, 2011, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 15, 2008, the Veteran's service-connected low back disability was manifested by motion limited to, at worst, 80 degrees of forward flexion and 150 degrees of combined range of motion; without an abnormal gait caused by muscle spasm or guarding; and without favorable or unfavorable ankylosis of any part of the spine, or incapacitating episodes of intervertebral disc syndrome (IVDS).

2. Effective October 15, 2008, the Veteran's service-connected low back disability was manifested by motion limited to, at worst, 45 degrees of forward flexion and 120 degrees of combined range of motion; without favorable or unfavorable ankylosis of any part of the spine, or IVDS.

3. Since November 23, 2011, the Veteran's service-connected low back disability was manifested by motion limited to, at worst, 25 degrees of forward flexion, and IVDS characterized by incapacitating episodes having a total duration of at least six weeks during the past 12 months; without favorable or unfavorable ankylosis of any part of the spine.

4.  Effective April 26, 2007, the Veteran's service-connected low back disability was manifested by associated, and separately service-connected, radiculopathy of the right lower extremity, characterized as moderate incomplete paralysis, without more severe incomplete paralysis or any complete paralysis.

5.  Effective April 26, 2007, the Veteran's service-connected low back disability was manifested by associated, and separately service-connected, radiculopathy of the left lower extremity, characterized as moderate incomplete paralysis, without more severe incomplete paralysis or any complete paralysis.

6.  Effective March 27, 2012, the Veteran's service-connected low back disability was manifested by associated, and separately service-connected, chronic constipation, characterized as moderate, with frequent episodes of bowel disturbance with abdominal distress, without severe diarrhea or alternating diarrhea and constipation or more or less constant abdominal distress.

7. Effective November 23, 2011, the Veteran's service-connected low back disability supports a TDIU and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent. 


CONCLUSIONS OF LAW

1. Prior to October 15, 2008, the criteria for an initial rating in excess of 10 percent for a service-connected low back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

2. Effective October 15, 2008, the criteria for a rating of 20 percent, and no higher, for a service-connected low back disability were met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

3. Since November 23, 2011, the criteria for a rating of 60 percent, and no higher, for a service-connected low back disability were met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.14. 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).
4. Effective April 26, 2007, the criteria for a rating of 20 percent, and no higher, for service-connected radiculopathy, right lower extremity, associated with the service-connected low back disability, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.6, 4.7, 4.14, 4.124a, DC 8620 (2015).

5. Effective April 26, 2007, the criteria for a rating of 20 percent, and no higher, for service-connected radiculopathy, left lower extremity, associated with the service-connected low back disability, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.6, 4.7, 4.14, 4.124a, DC 8626 (2015).

6. Effective March 27, 2012, the criteria for a rating of 10 percent, and no higher, for service-connected chronic constipation, associated with the service-connected low back disability, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.14, 4.114, DC 7319 (2015).

7. Effective November 23, 2011, the criteria for SMC under 38 U.S.C. 1114(s) are met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. §§ 3.350(i), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in order to evaluate his disability and/or associated complaints in August 2006, November 2011, and March 2012.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is no evidence or assertion that the examination reports from these examinations are deficient in any manner.

The Veteran has not indicated that he was seen regarding his disability and related complaints by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Also, the Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The VLJ and the representative asked specific questions of the Veteran, however, directed at identifying elements required to adjudicate the claim.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its October 2011 remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that resultant to the October 2011 Board remand, the AOJ obtained and associated with the claims file the Veteran's Social Security Administration (SSA) records and afforded him a sufficient VA examination.  The AOJ later issued an April 2014 SSOC.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Rating - Pertinent Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  By an August 2008 rating decision, the RO granted the Veteran service connection for a low back disability, effective June 13, 2005.  As such, the severity of the disability is to be considered during the period from the initial rating, the assignment of the rating, June 13, 2005, to the present.  Id.

In its evaluation, the Board considers all information and lay and medical evidence of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.     § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The RO, in August 2008, granted service connection for a low back disability and assigned the same an initial 10 percent rating, effective June 13, 2005.  In April 2012, the RO granted service connection for radiculopathy of the right and left lower extremities, rated as 20 percent disabling, each, effective October 11, 2011.  The RO, at that time, also granted service connection for bladder atony, rated as 10 percent disabling, and chronic constipation, rated as noncompensably disabling, each effective October 11, 2011.  By an April 2014 rating decision, the RO granted the Veteran a 40 percent rating for his service-connected low back disability and a TDIU, each effective November 23, 2011.  

The Veteran's low back disability is currently rated under DC 5242-5237 for degenerative arthritis of the spine and lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5237, 5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5243 (2015). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id, Note 2.  The rater should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria. Id, Note 1. 
Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  However, as discussed below, the Veteran's limitation of motion is compensable both prior to and since November 23, 2011; and further consideration of DCs 5003 and 5010 is thus not required.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R.          § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

The Veteran's radiculopathy of the right lower extremity is rated under DC 8620, for neuritis of the sciatic nerve, and his radiculopathy of the left lower extremity is rated under DC 8626, for neuritis of the femoral nerve, each rated as 20 percent disabling.  38 C.F.R. § 4.124a, DCs 8620, 8626. 

Under DC 8620, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy, and a maximum 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8620. 

Under DC 8626, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, a 30 percent rating is assigned for severe incomplete paralysis, and a maximum 40 percent rating is assigned for complete paralysis of the quadriceps extensor muscles.  38 C.F.R.        § 4.124a, DC 8626. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  VA's Rating Schedule does not define these words "mild," "moderate," and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran's bladder atony is rated under DCs 7599-7517, for bladder injury, rated as voiding dysfunction, considering urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a)(b), DC 7517.  Unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99, and as noted above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned with the additional code shown after the hyphen.  38 C.F.R. § 4.27.  

For voiding dysfunction, a 20 percent rating is assigned when absorbent material is required and must be changed less than two times a day.  A 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day, and a 60 percent rating is assigned with the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent rating is assigned where there is daytime voiding interval between two and three hours, or; awakening to void three times per night.  A 20 percent rating is warranted where there is daytime voiding between one and two hours or awakening at night to void three or four times.  A maximum 40 40 percent rating is warranted where there is daytime voiding interval less than one hour, or; awakening at night to void five or more times.  Id.

A noncompensable rating is warranted for obstructed voiding where there is obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is warranted for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.

The Veteran's chronic constipation is rated under DCs 7399-7319, for irritable colon syndrome.  38 C.F.R. §§ 4.27, 4.114, DC 7319.  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated as noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, DC 7319.

Medical and Lay Evidence

VA treatment records dated in July 2005 indicate that the Veteran reported improved pain levels with the ability to walk farther, with pain still present.  He rated his pain as a four or five on a ten-point pain scale, with exacerbations brought on by physical activity to an eight.  He presented walking in a flexed forward position, with decreased flexion and extension, and decreased side-bending.  He had tenderness to palpation, with brisk reflexes and intact sensation, with negative straight leg raise. 

On VA examination in August 2006, the Veteran reported his prior back surgeries with continued back pain.  He reported that his pain was constant, rated as a five on a ten-point pain scale, without flare-ups.  He complained of difficulty with bending, walking, and lifting more than 20 pounds, and noted that it times was hard to even get out of bed and put his socks and shoes on and that he sometimes required his wife's assistance in doing so.  He reported his prescription medication regimen and denied the use of assistive devices or incapacitating spells.  He complained of pain that radiates to the groin and into the legs.  He reported that he had been granted disability benefits from the Social Security Administration (SSA) in 2001 due to his back disability. 

Physical examination in August 2006 revealed that the Veteran presented with a well-healed 9-centimer scar.  There was some weakness and mild tenderness to palpation in the lumbar spine, with forward flexion to 80 degrees, with pain, and extension to five degree, with pain.  The Veteran's lateral flexion was 10 degrees to the left and 15 degrees to the right, and rotation was to 20 degrees to the left and 25 degrees to the right, with pain.  With repetition, there was no additional loss of motion due to pain, fatigue, weakness, or incoordination.  There was no neurological deficit found on examination. 

During private treatment in April 2007, specifically, April 26, 2007, the Veteran reported low back pain with pain in his buttocks and legs, with numbness in both legs.  He reported that his pain was severe.  He denied the loss of bowel and/or bladder function.  He presented with tenderness to palpation, without atrophy or spasm, and diminished range of motion, absent deep tendon reflexes, and intact sensation.  Straight leg raising was negative. 

At the time of the Veteran's December 2007 Board hearing, conducted relative to his prior claim of entitlement to service connection for a back disability, the Veteran reported that his back hurt all day, every day, and he was limited in walking, sitting, and laying down.

During VA treatment in October 2008, specifically, on October 15, 2008, the Veteran presented with flexion limited to 45 degrees and bilateral lateral flexion, extension, and rotation each limited to 15 degrees, with normal neurological examination.  

During VA treatment in January 2009, the Veteran reported that he needed a back brace.  In April 2009, he complained of low back pain, without tenderness to palpation, with flexion to 45 degrees, bilateral lateral flexion, extension, and rotation to 15 degrees each, with normal neurological examination results.  In May 2009, the Veteran reported low back pain that interfered with his functional mobility, and described his pain as a four on a ten-point pain scale, with instances of pain rated as a seven or eight, with increased pain after bending.

In a June 2010 statement, the Veteran's VA physician reported that the Veteran had retired due to disability in 2001 and had been unable to go out into the field as an electric design engineer.  He asserted that the Veteran was totally disabled with chronic low back and leg pain and had to have help in putting on his shoes, socks, and pants; and that he could not lift, bend, or do any type of housework except for washing dishes for a short period of time.  The physician noted that the Veteran had been treated with transcutaneous electrical nerve stimulation (TENS) and increased narcotic pain medication and could not seek any kind of gainful employment.  The Veteran presented with flexion limited to 45 degrees and bilateral lateral flexion, extension, and rotation each limited to 15 degrees, without tenderness to palpation.

At the time of the Veteran's August 2010 Board hearing, conducted relative to his current claim, he complained of progressively worse low back pain, without relief, and noted that he sat in one spot and walked for a bit and then became tired and needed to sit or lie down.  He rated his daily low back pain as an eight or an eight-and-one-half on a ten-point pain scale.  He noted that he sometimes did kitchen duty and washed dishes, however, his physician has told him that he was unable to vacuum.  He asserted that when he mowed the lawn using a riding lawn mower, he had to take a day or two to recover.  He reported that he last worked as an electrical design engineer, however, he was let go as he could not go out into field and had to take pain medication for his back that made him foggy.  The Veteran reported that he had been very careful of his numb legs, with his foot position, as he had rolled his ankle a few times.  He noted that when in the shower, his legs were so numb that he could not feel the sensation of running water.  He complained of back pain that went down over his kidney, through his groin, and down his legs.  He reported the use of powerful pain medication, used without complete relief and intermittently used due to his system becoming accustomed to it. 

During the August 2010 Board hearing, the Veteran's wife reported that the Veteran's surgeon has warned that he could not undergo additional back surgeries due to the amount of scar tissue present and risk of paralyzation.  She noted that the Veteran could do dishes if he sat on a stool and there were not a lot of dishes.  She reported that the Veteran tried to go to church on Sundays, but sometimes could not. She noted that the Veteran could attend one softball game watching his grandchild; however, he could not sit through two games and recently was unable to attend a basketball tournament for his grandchild.  She asserted that after a long drive to see family, the Veteran retreated to his bed with his heating pads and pain medication. She described an instance wherein the Veteran's pain became too great and he had to leave a store.  She asserted that they had to make all of the Veteran's medical appointments for the afternoon, as his was in too much pain in the morning.  She noted that when he had to put on his shoes and socks, his legs were numb and looked purple.  She asserted that there was no way that the Veteran could not hold down a job. 

VA treatment records dated in July 2011 indicate that the Veteran sought emergency treatment for severe neuropathy of the left foot. 

VA treatment records dated in September 2011 indicate that the Veteran sought emergency treatment and complained of back pain, without loss of bowel of bladder function.  Imaging at that time indicates that the Veteran presented with low back pain radiating to the right posterior thigh.

On VA examination in November 2011, the examiner provided recitation of the Veteran's pertinent surgical history.  The Veteran complained of flare-ups that impacted the function of his spine and described such as pain with bending and lifting, twisting, walking, standing, or sitting.  

He presented with forward flexion to 25 degrees, with pain, and extension to 10 degrees, with pain.  He had right lateral flexion to 5 degrees, with pain, and left lateral flexion to 10 degrees, with pain at 15 degrees.  He demonstrated right lateral rotation to 15 degrees and left lateral rotation to 15 degrees, each without pain.  The Veteran was able to complete repetitive use testing and demonstrated post-test forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  The Veteran did not have additional limitation in motion following repetitive use testing.  The Veteran had functional loss and/or impairment of the spine, described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing. 

The Veteran did not present with localized tenderness or pain to palpation, with guarding and/or muscle spasm, however, such did not result in abnormal gait or spinal contour.  He had normal reflexes and muscle strength, without atrophy.  He had decreased sensation at the left thigh and/or knee, lower leg and/or ankle, and foot and/or toes, with normal sensation in the right lower extremity.  Straight leg raising was negative, bilaterally.  The Veteran demonstrated radicular pain or any signs and symptoms due to radiculopathy, described as severe intermittent pain in the right lower extremity, moderate paresthesias and/or dysesthesias in the left lower extremity, and severe numbness in the left lower extremity, involving the right femoral nerve and the left sciatic nerve, with moderate severity, bilaterally. The examiner reported that the Veteran had IVDS of the spine, with incapacitating episodes over the past 12 months, with a duration of at least six weeks.  The Veteran used assistive devices, specifically, a cane.  The Veteran's scar was not painful and/or unstable, or greater than 39 square centimeters in area.  Imaging studies revealed arthritis.  The examiner noted that the Veteran's back disability impacted his ability to work in that he could not bend, lift, twist, sit, or stand for long.  The examiner opined that the Veteran had sensory involvement only, without paralysis, and could likely do sedentary work, as there was no evidence that the Veteran had discomfort while undergoing the examination for approximately 45 minutes.

On VA examination of the Veteran's intestinal conditions in March 2012, specifically, March 27, 2012, he was diagnosed with chronic constipation.  The examiner reported the Veteran's pertinent surgical history and prescription medication regimen for his chronic pain syndrome, related to the back, including narcotic medication.  The Veteran complained of chronic constipation.  The examiner reported that continuous medication was required to control the condition, including suppositories, medication, and diet changes.  There was no history of surgical treatment.  No weight loss, tumors, malnutrition, or scars were noted.  The Veteran presented with a tight, slightly distended abdomen, with diminished bowel sounds.  The Veteran reported episodes of bowel disturbance with abdominal distress, or exacerbations or attacks, and described such as frequent, with seven or more attacks in the past 12 months.  The examiner reported that the Veteran's intestinal condition impacted his ability to work and reported that the Veteran was on so much prescription medication that he appeared sedated and giving him any responsibility would be a mistake.  The examiner opined that the Veteran's constipation was related to the narcotic medication prescribed to control his low back pain.

On VA examination of the Veteran's urinary tract conditions in March 2012, he was diagnosed with bladder atony.  The Veteran presented with voiding dysfunction, from prolonged emptying, with urinary frequency with daytime voiding interval between two and three hours, with obstructed voiding, described as hesitancy, not marked, and without slow or weak stream or decreased force of stream.  There was no urine leakage or the use of an appliance.  The examiner reported that the Veteran's urinary condition did not impact his ability to work.  The examiner opined that the Veteran's urinary condition was related to the narcotic medication prescribed to control his low back pain.

In a February 2016 statement, the Veteran's representative asserted that the Veteran was entitled to at least a 60 percent rating for his back disability, on the basis that he reported six weeks of incapacitating episodes on VA examination in November 2011.

Analysis

Prior to October 15, 2008, the Veteran demonstrated range of motion, on VA examination in August 2006, considering his pain, to forward flexion to 80 degrees and 150 degrees of combined motion, without additional limitation of motion or joint function lost after repetitive use.  While he presented during VA treatment in July 2005 walking in a flexed forward position, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  There is no evidence or assertion of IVDS of any duration, or ankylosis of the spine.  Such symptoms warrant a 10 percent rating under the pertinent regulatory criteria. 
To warrant a higher rating than the 10 percent rating assigned during this period herein, the period prior to October 15, 2008, under the General Rating Formula, the Veteran's disability would need to be manifested by more severely limited range of motion, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis of the spine, or IVDS. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 
Effective October 15, 2008, the Veteran demonstrated range of motion, considering his pain, of forward flexion to 45 degrees and 120 degrees of combined motion during VA treatment.  There is no evidence or assertion of additional limitation of motion or joint function lost after repetitive use, IVDS of any duration, or ankylosis of the spine.  Such symptoms warrant a 20 percent rating under the pertinent regulatory criteria.  To warrant a higher rating than the 20 percent rating assigned during this period herein, the period effective October 15, 2008, under the General Rating Formula, the Veteran's disability would need to be manifested by more severely limited range of motion, ankylosis of the spine, or IVDS. Id. 

Since November 23, 2011, the Veteran demonstrated range of motion, on VA examination in November 2011, considering his pain, of forward flexion to 25 degrees and 80 degrees of combined motion, without additional limitation of motion or joint function lost after repetitive use.  There is no evidence or assertion of ankylosis of the spine.  However, the examiner determined that the Veteran had IVDS characterized by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Such symptoms warrant a 60 percent rating under the pertinent regulatory criteria.  The 60 percent rating assigned herein is the maximum rating available such criteria.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  To warrant a higher rating than the 60 percent rating assigned during this period herein, the period since November 23, 2011, under the General Rating Formula, the Veteran's disability would need to be manifested by unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  During the three stages discussed above, there is evidence of pain and during VA examination in November 2011, the Veteran had functional loss and/or impairment of the spine, described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  However, there is no evidence or assertion that such is not completed by the 10, 20, and 60 percent ratings assigned.  38 C.F.R. §§ 4.40, 4.45. 
 
As to each of the three stages discussed above, there is no evidence or assertion that consideration of a separate rating for the Veteran's surgical scar of the low back is required.  There is no evidence or assertion that the Veteran's scar is deep, causes limited motion, nonlinear, unstable, painful, or at least six square inches in size, as is required for a separate compensable rating for scars under the pertinent regulatory criteria in effect during the pendency of the appeal.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2008, 2105).

Effective April 26, 2007, the Veteran's service-connected radiculopathy of the right and left lower extremities warrant 20 percent ratings under DCs 8620 and 8626, for neuritis of the sciatic nerve and neuritis of the femoral nerve, respectively.  38 C.F.R. § 4.124a, DCs 8620, 8626.  

At that time, during VA treatment, he reported numbness in both legs, with absent deep tendon reflexes.  Such warrants 20 percent ratings for moderate incomplete paralysis under both DC 8620 and 8628.  Id; 38 C.F.R. § 4.6.  There is no evidence that the Veteran's disabilities increased in severity by the time of his November 2011 VA examination, the evidence used by the RO in its April 2012 awards of service connection, such that the moderate incomplete paralysis present on VA examination in November 2011 was not present in as early as April 2007.  The VA examiner, in November 2011, after complete neurological examination, specifically found that the Veteran's disabilities were characterized by moderate radiculopathy.  Id.  There is no evidence or assertion of symptoms warranting such a rating for radiculopathy of the right or left lower extremities prior to April 26, 2007, or symptoms of moderately severe incomplete paralysis of the right lower extremity, as contemplated by DC 8620 for a 40 percent rating, or symptoms of severe incomplete paralysis, as contemplated by DC 8626 for a 30 percent rating, at any time since.  Id.    

There is no evidence or assertion that the Veteran's service-connected bladder atony warrants a rating prior to October 11, 2011, or a rating in excess of 10 percent since.  There is no evidence or assertion that the Veteran's disability, rated as voiding dysfunction, is characterized by any urinary leakage, and the rating criteria contemplating such are thus not for application.  
As of the March 2012 VA examination, the Veteran had urinary frequency, described as daytime voiding interval between two and three hours, without any nighttime awakening, as is contemplated by the rating criteria for a 10 percent rating, considering urinary frequency.  38 C.F.R. § 4.115a.  Also, as of the March 2012 VA examination, the Veteran had obstructed voiding, described as hesitancy, slow or weak stream, and decreased force, all not marked.  Such obstructive voiding symptoms warrant a noncompensable rating under the rating criteria.  Id.  To warrant a higher rating, the Veteran's bladder symptoms would need to include more frequent daytime voiding interval or nighttime awakening three to four times each night; or dilatation one to two times each year, or marked symptoms.  Id.  There is evidence or assertion of such symptoms.

The Veteran's service-connected chronic constipation warrants a compensable rating effective March 27, 2012.  At that time, during VA examination, the Veteran presented with slight abdominal distention and decreased bowel sounds, and significantly, the examiner reported that the Veteran had episodes of bowel disturbance with abdominal distress, and characterized such as frequent, as is required for a 10 percent rating under DC 7319.  38 C.F.R. § 4.114, DC 7319.  There is no evidence or assertion of such bowel symptoms, specifically, frequent episodes, prior to March 27, 2012, or more severe bowel symptoms since that time, the symptoms required by DC 7319 to warrant the maximum 30 percent rating, severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

Based on the medical and lay evidence discussed above and the pertinent laws and regulations, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent, prior to October 15, 2008, for his service-connected low back disability; however, he is entitled to a 20 percent rating for the same, and no higher, effective October 15, 2008, and a 60 percent rating, and no higher, effective November 23, 2011.  He is also entitled to 20 percent ratings for his service-connected radiculopathy of the right and left lower extremities, each effective April 26, 2007, and a 10 percent rating for his service-connected chronic constipation, effective March 27, 2012.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).
Other Considerations

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplate the specific symptoms the Veteran experiences as a result of his lumbar spine, pain and limited motion.  There is no evidence or assertion of symptoms reported by the Veteran and not addressed by the rating schedule.  The Board thus finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability and the rating schedule is adequate to evaluate his disability picture. As such, referral of this case for consideration of an extra-schedular rating is not warranted.

A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Special monthly compensation (SMC) is payable if a Veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C.A. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of SMC at the (s) rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009). 

A TDIU has been assigned, effective November 23, 2011.  The RO, in its April 2014 grant of such, discussed each of the Veteran's service-connected disabilities.  However, the Board observes that the medical evidence of record, namely opinions that considered the Veteran decreased mobility and decreased mental acuity due to prescription pain medication, due to his service-connected low back disability alone, support the conclusion that his TDIU is predicated upon a single disability.  See 38 C.F.R. § 4.16 (2015); Bradley, 22 Vet. App. 280.  See also 38 U.S.C.A.         § 1114(s); 38 C.F.R. § 3.350(i).  
The Veteran's remaining service-connected disabilities, including  adjustment disorder with depressed mood, rated as 50 percent disabling, residuals, radiculopathy of the right and left lower extremities, rated as 20 percent disabling each, bladder atony, rated as 10 percent disabling, and chronic constipation, rated as 10 percent disabling, command a combined rating that exceeds 60 percent since November 23, 2011.  See 38 C.F.R. § 4.25.  Accordingly, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) is satisfied for the period since November 23, 2011.  In this regard, a TDIU for the period prior to November 23, 2011, is the subject of the Board's remand herein and consideration of whether SMC under 38 U.S.C.A. § 1114(s) is appropriate for the period prior to November 23, 2011, if a TDIU is granted, shall be considered upon the Board's adjudication of the TDIU issue. 


ORDER

Prior to October 15, 2008, an initial rating in excess of 10 percent for service-connected residuals, back surgeries with scar and DDD, is denied.

Effective October 15, 2008, a rating of 20 percent, and no higher, for service-connected residuals, back surgeries with scar and DDD, is granted, subject to the laws and regulations governing monetary awards.

Since November 23, 2011, a rating of 60 percent, and no higher, for service-connected residuals, back surgeries with scar and DDD, is granted, subject to the laws and regulations governing monetary awards.

Effective April 26, 2007, a rating of 20 percent, and no higher, for service-connected radiculopathy, right lower extremity, is granted, subject to the laws and regulations governing monetary awards.

Effective April 26, 2007, a rating of 20 percent, and no higher, for service-connected radiculopathy, left lower extremity, is granted, subject to the laws and regulations governing monetary awards.
Effective March 27, 2011, a rating of 10 percent, and no higher, for service-connected chronic constipation, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to SMC under 38 U.S.C. § 1114(s) is granted, effective November 23, 2011, subject to the laws and regulations governing monetary awards.


REMAND

As discussed above, the Board referred the issue of entitlement to a TDIU in its October 2011 remand, without taking jurisdiction of the issue and issuing development.  In the April 2014 rating decision, the RO granted a TDIU, effective November 23, 2011.  However, as the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim, pursuant to Rice, the issue of entitlement to a TDIU prior to November 23, 2011, the balance of the appellate period of the increased rating claim, remains on appeal and requires development.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.      §§ 3.340, 3.341, 4.16 (2015).  Where there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in             § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance and must refer such claims to the AOJ. 

While the Board has awarded the Veteran herein increased ratings for his service-disabilities, considering his other service-connected disabilities and combined ratings, he does not meet the schedular requirement for a TDIU prior to October 11, 2011.  38 C.F.R. § 4.16.  Thus, the Board is required to refer the claim on an extraschedular basis to the Director, Compensation and Pension Service.

It does not appear that the Veteran was provided sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to his claim of entitlement to a TDIU; and on remand, the AOJ should provide him such.  Also, the AOJ should obtain the Veteran's pertinent employment information.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran sufficient VCAA notice as to his claim of entitlement to a TDIU prior to November 23, 2011.

2. Contact the Veteran and request that he submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU prior to November 23, 2011, considering any additional evidence added to the record and with consideration of whether referral to VA's Compensation and Pension Service for extraschedular consideration for the period prior to October 11, 2011.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


